DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on August 12, 2021.  Claim 9 has been cancelled previously.  Claims 1-8 and 10-22 are currently pending.  Claims 6, 7, and 10-22 were previously withdrawn.  Claims 1-5 and 8 are under examination.
Any objections and rejections not reiterated below are hereby withdrawn.
Withdrawal of Rejections



The rejection of claims 1, 3, 5, and 8 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8, and 11 of U.S. Patent No. 10,494,685 B2 is withdrawn based on the amendment to the claims and that no species is disclosed in the U.S. Patent that encompasses the species in the instant application.
The rejection of claims 1, 2, 4, 5, and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn based on the amendment to the claims and the remarks.

Election/Restrictions
Claims 1-5 and 8 are allowable. The restriction requirement between groups 1-7, as set forth in the Office action mailed on December 8, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of groups 1-7 is withdrawn.  Claims 6, 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Fazzolare on November 4, 2021.
Examiners amendment to the claims:
In claim 1, remove “S95P+ A121P+ Y295W+ A518K+ N527M” from the 9th line from the bottom of claim 1.  
In claim 20, remove “S95P+ A121P+ Y295W+ A518K+ N527M” from the 9th line from the bottom of claim 20.  
th line from the bottom of claim 22.  
Allowable Subject Matter
Claims 1-8 and 10-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the glucamylase variants as claimed and the method of using the enzyme.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





November 5, 2021
/ANAND U DESAI/Primary Examiner, Art Unit 1656